Exhibit 10.2

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of December 12, 2012, is hereby entered into by and among PBF Energy
Inc., a Delaware corporation (the “Corporation”), PBF Energy Company LLC, a
Delaware limited liability company (“Energy”), and each of the Members (as
defined herein).

RECITALS

WHEREAS, the Members hold Units (as defined below) in Energy, which is treated
as a partnership for United States federal income tax purposes, and certain
Members hold warrants to acquire Units;

WHEREAS, the Corporation is the managing member of, and holds and will hold
Units in, Energy;

WHEREAS, as a result of the Members agreeing to hold Units rather than
transferring all of their Units in exchange for Class A Shares (as defined
below), the Corporation expects to incur significantly lower tax liabilities on
an ongoing basis with respect to the operations of Energy and its direct and
indirect subsidiaries;

WHEREAS, the Units held by the Members, as of the date hereof or at any time in
the future, are or will be exchangeable for Class A common stock (the “Class A
Shares”) of the Corporation, as contemplated by the Exchange Agreement and
Section 3.3 of the LLC Agreement;

WHEREAS, Energy and each of its direct and indirect subsidiaries treated as a
partnership for United States federal income tax purposes will have in effect an
election under Section 754 of the United States Internal Revenue Code of 1986,
as amended (the “Code”), for each Taxable Year (as defined below) in which an
exchange of Units for Class A Shares occurs, which election is intended to
result or be deemed to result in an adjustment to the tax basis of the assets
owned by Energy and such subsidiaries (solely with respect to the Corporation)
at the time (such time, an “Exchange Date”) of a taxable exchange of Units for
Class A Shares or any other taxable acquisition of Units by the Corporation
(including in connection with the IPO) (each such exchange or acquisition, an
“Exchange”) (such assets and any asset whose tax basis is determined, in whole
or in part, by reference to the adjusted basis of any such asset, the “Original
Assets”) by reason of such Exchange and the payments under this Agreement;

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of (i) the Corporation, as a member of Energy (and in respect of each of
Energy’s direct and indirect subsidiaries treated as a partnership for United
States federal income tax purposes), may be affected by the Basis Adjustment (as
defined below) and (ii) the Corporation may be affected by the Imputed Interest
(as defined below); and

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the actual or deemed effect of the Basis Adjustment and the Imputed
Interest on the liability for Taxes of the Corporation.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I. DEFINITIONS

Definitions. As used in this Agreement, the terms set forth in this Article I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

“Advisory Firm” means any “big four” accounting firm or any other law or
accounting firm that is widely recognized as being expert in Tax matters and
that is agreed to by the Board.

“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information to be provided by the
Corporation to the Exchanging Member and all supporting schedules and work
papers were prepared in a manner consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such schedule,
notice or other information is delivered to the Exchanging Member.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 50 basis points.

“Agreement” is defined in the preamble of this Agreement.

“Amended Schedule” is defined in Section 2.04(b) of this Agreement.

“Amount Realized” means, in respect of an Exchange by an Exchanging Member, the
amount that is realized by the Exchanging Member on the Exchange, which shall be
the sum of (i) the Market Value of the Class A Shares, the amount of cash and
the amount or fair market value of other consideration received (or deemed
received) by the Exchanging Member in the Exchange and (ii) the Share of
Liabilities attributable to the Units Exchanged.

“Available Cash” means all cash and cash equivalents of the Corporation on hand,
less (i) amounts paid for, or reserved for the payment of, taxes and corporate
overhead expenses and (ii) the amount of cash reserves reasonably established in
good faith by the Corporation to comply with applicable law.

“Basis Adjustment” means the adjustment to the tax basis of an Original Asset
arising in respect of an Exchange under the principles of Section 732 of the
Code (in a situation where, as a result of one or more Exchanges, Energy becomes
an entity that is disregarded as separate from its owner for tax purposes) or
Sections 743(b) and 754 of the Code (in situations where, following an Exchange,
Energy remains in existence as an entity for tax purposes) and, in each case,
comparable sections of state, local and foreign Tax laws. Notwithstanding any
other

 

-2-



--------------------------------------------------------------------------------

provision of this Agreement, the amount of any Basis Adjustment resulting from
an Exchange of one or more Units shall be determined without regard to any
Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer had
not occurred.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

“Board” means the board of directors of the Corporation.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Change of Control” means the occurrence of any of the following events:

(i) any Person or Group (other than one or more of the Excluded Entities) is or
becomes the Beneficial Owner, directly or indirectly of more than fifty percent
(50%) of the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally in the election of directors (including by
way of merger, consolidation or otherwise);

(ii) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Corporation and its subsidiaries,
taken as a whole, to any Person or Group (other than one or more of the Excluded
Entities);

(iii) a merger, consolidation or reorganization of the Corporation (other than
(x) with or into, as applicable, any of the Excluded Entities or (y) in which
the stockholders of the Corporation, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization);

(iv) the complete liquidation or dissolution of the Corporation; or

(v) other than as expressly provided for in that certain Stockholders’ Agreement
by and among the Corporation and the Investor Parties named therein (as the same
may be amended, modified or supplemented from time to time), during any period
of two (2) consecutive years, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Corporation
was approved by a vote of a majority of the directors of the Corporation, then
still in office, who were either directors at the beginning of such

 

-3-



--------------------------------------------------------------------------------

period or whose election or nomination for election was previously so approved)
(the “Incumbent Board”) cease for any reason to constitute a majority of the
Board then in office; provided that, any director appointed or elected to the
Board to avoid or settle a threatened or actual proxy contest shall in no event
be deemed to be an individual on the Incumbent Board.

“Class A Shares” is defined in the Recitals of this Agreement.

“Code” is defined in the Recitals of this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporation” is defined in the Preamble of this Agreement.

“Corporation Return” means the United States federal, state, local and/or
foreign Tax Return, as applicable, of the Corporation filed with respect to
Taxes of any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

“Default Rate” means LIBOR plus 250 basis points.

“Deferral Rate” means LIBOR plus 150 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of an IRS Form 870-AD)
that finally and conclusively establishes the amount of any liability for Tax.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

“Early Termination Rate” means LIBOR plus 100 basis points.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Exchange” is defined in the Recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.

 

-4-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agreement” means the Exchange Agreement, dated on or about the date
hereof, among the Corporation and the PBF LLC Unitholders (as defined therein),
as such agreement may be amended from time to time.

“Exchange Basis Schedule” is defined in Section 2.02 of this Agreement.

“Exchange Date” is defined in the Recitals of this Agreement.

“Exchange Payment” is defined in Section 5.01 of this Agreement.

“Exchanging Member” means a Member that Exchanges some or all of its Units.

“Excluded Entity” means any of the following: (i) Blackstone Group L.P. and any
of its Affiliates including Blackstone PB Capital Partners V L.P., Blackstone PB
Capital Partners V Subsidiary L.L.C., Blackstone PB Capital Partners V-AC L.P.,
Blackstone Family Investment Partnership V USS L.P., Blackstone Family
Investment Partnership V-A USS SMD L.P., Blackstone Participation Partnership V
USS L.P. and their respective general partners, Blackstone Group Management
L.L.C., Blackstone Management Associates V USS L.L.C. and BCP V USS Side-by-Side
GP L.L.C.; (ii) First Reserve Management, L.P. and any of its Affiliates,
including FR PBF Holdings LLC, FR PBF Holdings II LLC; (iii) the Corporation and
any Persons of which a majority of the voting power of its voting equity
securities and equity interests is owned directly or indirectly by the
Corporation; and (iv) any employee benefit plan (or trust forming a part
thereof) sponsored or maintained by any of the foregoing.

“Expert” is defined in Section 7.09 of this Agreement.

“Group” means “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (or Energy, but only with respect to
Taxes imposed on Energy and allocable to the Corporation) using the same
methods, elections, conventions and similar practices used on the relevant
Corporation Return, but using the Non-Stepped Up Tax Basis instead of the Tax
basis reflecting the Basis Adjustments of the Original Assets and excluding any
deduction attributable to Imputed Interest.

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign Tax law with respect to the Corporation’s payment obligations under this
Agreement.

“Interest Amount” has the meaning set forth in Section 3.01(b) of this
Agreement.

“IPO” means the initial public offering of Class A Shares by the Corporation.

“IPO Date” means the date on which the Corporation contributes to Energy the net
proceeds received by the Corporation in connection with the IPO.

 

-5-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for United States dollar deposits for such month (or
portion thereof).

“LLC Agreement” means, with respect to Energy, the Amended and Restated Limited
Liability Company Agreement of Energy, dated on or about the date hereof, as
such agreement may be amended from time to time.

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided further, that if the
Class A Shares are not then listed on a National Securities Exchange or
Interdealer Quotation System, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.

“Material Objection Notice” has the meaning set forth in Section 4.02 of this
Agreement.

“Members” means the parties hereto, other than the Corporation and Energy, and
each other Person who from time to time executes a Joinder Agreement in the form
attached hereto as Exhibit A, including, if applicable, holders of Series B
Units in their capacity as such.

“Net Tax Benefit” has the meaning set forth in Section 3.01(b) of this
Agreement.

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.

“Objection Notice” has the meaning set forth in Section 2.04(a) of this
Agreement.

“Original Assets” is defined in the Recitals of this Agreement.

“Original Members” means the members of Energy on the date of, but immediately
preceding, the IPO.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Post-Exercise Exchange” has the meaning set forth in Section 2.01(c) of this
Agreement.

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) of one or more Units that occurs prior to an Exchange of such Units.

“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the “actual”
liability for Taxes of the Corporation (or Energy, but only with respect to
Taxes imposed on Energy and allocable to the Corporation for such Taxable Year),
such “actual” liability to be computed with the adjustments described in this
Agreement. If all or a portion of the actual liability for Taxes of the
Corporation (or Energy, but only with respect to Taxes imposed on Energy and
allocable to the Corporation for such Taxable Year) for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.

“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the “actual” liability for Taxes of the
Corporation (or Energy, but only with respect to Taxes imposed on Energy and
allocable to the Corporation for such Taxable Year), such “actual” liability to
be computed with the adjustments described in this Agreement, over the
Hypothetical Tax Liability for such Taxable Year. If all or a portion of the
actual liability for Taxes of the Corporation (or Energy, but only with respect
to Taxes imposed on Energy and allocable to the Corporation for such Taxable
Year) for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.09 of this
Agreement.

“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement of this Agreement.

“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.

“Senior Obligations” is defined in Section 5.01 of this Agreement.

“Share of Liabilities” means, as to any Unit at the time of an Exchange, the
aggregate amount of the liabilities of Energy, for purposes of Section 752 and
Section 1001 of the Code, at the time of the Exchange.

 

-7-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person,

(i) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of stock or similar
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(ii) any partnership, joint venture, limited liability company or similar entity
of which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of state, local or foreign Tax
law, as applicable (and, therefore, for the avoidance of doubt, may include a
period of less than 12 months for which a Tax Return is prepared), ending on or
after the IPO Date.

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or on an alternative basis, and any
interest related to such Tax.

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Units” shall have the meaning ascribed thereto in the LLC Agreement (and shall
include, without limitation, the Reclassified Series B Units (as defined in the
LLC Agreement)).

 

-8-



--------------------------------------------------------------------------------

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (a) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will have taxable income sufficient to fully
use the deductions arising from any Basis Adjustment or Imputed Interest during
such Taxable Year; (b) the federal income tax rates and state, local and foreign
income tax rates that will be in effect for each such Taxable Year will be those
specified for each such Taxable Year by the Code and other law as in effect on
the Early Termination Date; (c) any loss carryovers generated by any Basis
Adjustment or Imputed Interest and available as of the date of the Early
Termination Schedule will be used by the Corporation on a pro rata basis from
the date of the Early Termination Schedule through the scheduled expiration date
of such loss carryovers; (d) any non-amortizable assets will be disposed of on
the fifteenth anniversary of the earlier of the Basis Adjustment and the Early
Termination Date; (e) if, at the Early Termination Date, there are outstanding
noncompensatory warrants, such warrants shall be deemed exercised on a cashless
basis; and (f) if, at the Early Termination Date, there are Units that have not
been Exchanged, then each such Unit (including any Unit deemed received as a
result of clause (e) above) shall be deemed to be Exchanged for the Market Value
of the Class A Shares and the amount of cash that would be transferred if the
Exchange occurred on the Early Termination Date. For the avoidance of doubt, in
the event of a Change of Control, such assumptions shall not take into account
any changes in the Corporation’s stand alone tax position that might result from
the transaction giving rise to the Change of Control.

ARTICLE II. DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

Section 2.01. Basis Adjustment, Imputed Interest.

(a) Basis Adjustment. For purposes of this Agreement, as a result of an
Exchange, Energy shall be deemed to be entitled to a Basis Adjustment for each
Original Asset with respect to the Corporation, the amount of which Basis
Adjustment shall generally be the excess, if any, of (i) the sum of (x) the
Amount Realized by the Exchanging Member in the Exchange, to the extent
attributable to such Original Asset, plus (y) the amount of payments made
pursuant to this Agreement with respect to such Exchange, to the extent
attributable to such Original Asset, over (ii) the Corporation’s share of
Energy’s Tax basis for such Original Asset immediately after the Exchange,
attributable to the Units Exchanged, determined as if (x) Energy remains in
existence as an entity for tax purposes and (y) Energy had not made the election
provided by Section 754 of the Code. For purposes of this Agreement, in
computing the effect of the Basis Adjustment on the Tax liability of the
Corporation, the actual basis adjustment to each Original Asset under
Section 732 or Section 743(b) of the Code shall be recovered by the Corporation
in accordance with its actual recovery for purposes of the applicable Tax.

(b) Imputed Interest. For the avoidance of doubt, payments made under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments are treated as Imputed Interest.

(c) Treatment of Noncompensatory Warrants; Series B Units. The parties to this
Agreement acknowledge and agree that any Exchange by a Member of a Unit acquired
through the exercise of a noncompensatory warrant (a “Post-Exercise Exchange”)
may result in a Basis Adjustment, in which case such Member shall be entitled to
a Tax Benefit Payment in a manner consistent with the rights of other Series A-1
Members and Series A-2 Members Unit holders under this Agreement. In furtherance
of the preceding sentence, the methodology

 

-9-



--------------------------------------------------------------------------------

applied in determining Basis Adjustments and any other calculations or work
product pursuant to this Agreement (including, without limitation, the Exchange
Basis Schedules, Tax Benefit Schedules, and Tax Benefit Payments) shall be
consistent with Proposed Treasury Regulations Sections 1.704-1 and 1.721-1
(published under REG-103580-02, 68 F.R. 2930-2941 (Jan. 22, 2003), as amended)
in order to preserve the right of a holder of a noncompensatory warrant to
receive a Tax Benefit Payment by virtue of a Post-Exercise Exchange in a manner
consistent with the rights of other Series A-1 Members and Series A-2 Members
Unit holders. The parties to this Agreement further acknowledge and agree that
the holders of Series B Units are entitled to the benefits of this Agreement on
account of an Exchange of Reclassified Units deemed owned by the holders of
Series B Units in accordance with Section 3.3 of the LLC Agreement. The
provisions of this Agreement shall be construed and adjusted in the appropriate
manner so that the fundamental results described in this Section 2.01(c) are
achieved. The Corporation shall deliver to each Member a schedule on an annual
basis setting forth the aforementioned Basis Adjustments, together with
reasonable supporting documentation, and such schedule shall be subject to
Section 2.04 below.

Section 2.02. Exchange Basis Schedule. Within 45 calendar days after the filing
of the United States federal income tax return of the Corporation for each
Taxable Year, the Corporation shall deliver to each Exchanging Member a schedule
(an “Exchange Basis Schedule”) that shows, in reasonable detail, for purposes of
Taxes, (i) the actual unadjusted Tax basis of the Original Assets as of each
applicable Exchange Date, (ii) the Basis Adjustment with respect to the Original
Assets as a result of the Exchanges effected in such Taxable Year, calculated in
the aggregate, (iii) the period or periods, if any, over which the Original
Assets are amortizable and/or depreciable and (iv) the period or periods, if
any, over which each Basis Adjustment is amortizable and/or depreciable (which,
for non-amortizable assets shall be based on the Valuation Assumptions).

Section 2.03. Tax Benefit Schedule. Within 45 calendar days after the filing of
the United States federal income tax return of the Corporation, the Corporation
shall provide to each Exchanging Member a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Schedule will become final
as provided in Section 2.04(a) and may be amended as provided in Section 2.04(b)
(subject to the procedures set forth therein).

Section 2.04. Procedures, Amendments.

(a) Procedure. Every time the Corporation delivers to an Exchanging Member an
Exchange Basis Schedule, a Tax Benefit Schedule or other applicable Schedule
under this Agreement, including any Amended Schedule delivered pursuant to
Section 2.04(b), but excluding any Early Termination Schedule or amended Early
Termination Schedule, the Corporation shall also (i) deliver to the Exchanging
Member schedules and work papers providing reasonable detail regarding the
preparation of the Schedule and an Advisory Firm Letter supporting such Schedule
and (ii) allow the Exchanging Member reasonable access at no cost to the
appropriate representatives at the Corporation and the Advisory Firm in
connection with a review of such Schedule. The applicable Schedule shall become
final and binding on all parties unless the Exchanging Member, within 30
calendar days after receiving such Schedule or amendment thereto, provides the
Corporation with notice of a material objection to such

 

-10-



--------------------------------------------------------------------------------

Schedule (“Objection Notice”) made in good faith. If the parties, for any
reason, are unable to successfully resolve the issues raised in such notice
within 30 calendar days of receipt by the Corporation of an Objection Notice, if
with respect to an Exchange Basis Schedule or a Tax Benefit Schedule, the
Corporation and the Exchanging Member shall employ the reconciliation procedures
as described in Section 7.09 of this Agreement (the “Reconciliation
Procedures”).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Exchanging Member, (iii) to comply with the Expert’s determination under
the Reconciliation Procedures, (iv) to reflect a material change in the Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year,
(v) to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (such Schedule, an “Amended
Schedule”). The Corporation shall provide any Amended Schedule to the Exchanging
Member within 30 calendar days of the occurrence of an event referred to in
clauses (i) through (vi) of the preceding sentence, and any such Amended
Schedule shall be subject to approval procedures similar to those described in
Section 2.04(a).

ARTICLE III. TAX BENEFIT PAYMENTS

Section 3.01. Payments.

(a) Payments. Within five (5) Business Days of a Tax Benefit Schedule that was
delivered to an Exchanging Member becoming final in accordance with
Section 2.04(a), the Corporation shall pay to such Exchanging Member for such
Taxable Year the Tax Benefit Payment determined pursuant to Section 3.01(b).
Each such Tax Benefit Payment shall be made by wire transfer of immediately
available funds to a bank account of the Exchanging Member previously designated
by such Member to the Corporation. For the avoidance of doubt, no Tax Benefit
Payment shall be made in respect of estimated tax payments, including, without
limitation, estimated federal income tax payments.

(b) A “Tax Benefit Payment” means an amount, not less than zero, equal to the
sum of the Net Tax Benefit and the Interest Amount. The “Net Tax Benefit” for
each Taxable Year shall be an amount equal to the excess, if any, of 85% of the
Cumulative Net Realized Tax Benefit as of the end of such Taxable Year over the
total amount of payments previously made under this Section 3.01, excluding
payments attributable to the Interest Amount; provided, however, that for the
avoidance of doubt, no Member shall be required to return any portion of any
previously made Tax Benefit Payment. The “Interest Amount” for a given Taxable
Year shall equal the interest on the Net Tax Benefit for such Taxable Year
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporation Return with respect to Taxes for the most recently ended Taxable
Year until the Payment Date. The Net Tax Benefit and the Interest Amount shall
be determined separately with respect to each separate Exchange, on a
Unit-by-Unit basis by reference to the Amount Realized by the Exchanging Member
on the Exchange of a Unit and the resulting Basis Adjustment to the Corporation.

 

-11-



--------------------------------------------------------------------------------

(c) If on any Payment Date the Corporation does not have sufficient Available
Cash to pay the Tax Benefit Payment that is due on such Payment Date as
specified in Section 3.01(a), the Corporation may elect by written notice to the
affected Members to defer payment of such Tax Benefit Payment that is in excess
of the Available Cash for a period of time not to exceed two (2) years. If the
Corporation elects to defer payment of any amount pursuant to this
Section 3.01(c), interest shall accrue on such amount at the Deferral Rate from
the Payment Date specified in Section 3.01(a) until such amount is paid. While
any amounts are deferred pursuant to this Section 3.01(c), the Corporation shall
be required, within ninety (90) calendar days of obtaining Available Cash, to
make payments to Exchanging Members with respect to such deferred amounts to the
extent of such Available Cash. Upon a Change of Control, any amounts deferred
pursuant to this Section 3.01(c) (including interest) shall become due, and no
further amounts may be deferred pursuant to this Section 3.01(c).

(d) The Corporation shall use good faith efforts to ensure that it has
sufficient Available Cash to make all payments due under this Agreement without
regard to Section 3.01(c).

Section 3.02. No Duplicative Payments. Notwithstanding anything in this
Agreement to the contrary, it is intended that the provisions of this Agreement
will not result in duplicative payment of any amount (including interest)
required under this Agreement. It is also intended that the provisions of this
Agreement will result in 85% of the Corporation’s Cumulative Net Realized Tax
Benefit, and the Interest Amount thereon, being paid to the Members pursuant to
this Agreement. The provisions of this Agreement shall be construed in the
appropriate manner so that these fundamental results are achieved.

Section 3.03. Pro Rata Payments. For the avoidance of doubt, to the extent that
(a) the Corporation’s deductions with respect to any Basis Adjustment is limited
in a particular Taxable Year or (b) the Corporation lacks sufficient funds to
satisfy its obligations to make all Tax Benefit Payments due in a particular
taxable year, the limitation on the deduction, or the Tax Benefit Payments that
may be made, as the case may be, shall be taken into account or made for the
Exchanging Member in the same proportion as Tax Benefit Payments would have been
made absent the limitations in clauses (a) and (b) of this paragraph, as
applicable.

ARTICLE IV. TERMINATION

Section 4.01. Early Termination; Breach of Agreement; Change of Control.

(a) The Corporation may terminate this Agreement with respect to all of the
Units held (or previously held and Exchanged) by all Members at any time by
paying to the Members the Early Termination Payment; provided, however, that
this Agreement shall only terminate upon the receipt of the Early Termination
Payment by all Members, and provided further that the Corporation may withdraw
any notice to execute its termination rights under this Section 4.01(a) prior to
the time at which any Early Termination Payment has been paid. Upon payment of
the Early Termination Payments by the Corporation, neither the Members nor the

 

-12-



--------------------------------------------------------------------------------

Corporation shall have any further payment obligations under this Agreement,
other than for any (i) Tax Benefit Payment agreed to by the Corporation and the
Member as due and payable but unpaid as of the Early Termination Notice and
(ii) Tax Benefit Payment due for the Taxable Year ending with or including the
date of the Early Termination Notice (except to the extent that the amount
described in this clause (ii) is included in the Early Termination Payment). For
the avoidance of doubt, if an Exchange occurs after the Corporation makes the
Early Termination Payments with respect to all Members, the Corporation shall
have no obligations under this Agreement with respect to such Exchange, and its
only obligations under this Agreement in such case shall be its obligations to
all Members under Section 4.03(a).

(b) In the event of a failure by the Corporation for 30 days after receipt of
written notice by one or more of the Members to comply with any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such failure and
shall include, but shall not be limited to, (i) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (ii) any Tax Benefit Payment agreed to by the Corporation and any Member
as due and payable but unpaid as of the date of a breach, and (iii) any Tax
Benefit Payment due for the Taxable Year ending with or including the date of a
breach. Notwithstanding the foregoing, in the event that the Corporation fails
to comply as provided in the prior sentence, the Members shall be entitled to
elect to receive the amounts set forth in clauses (i), (ii) and (iii) above or
to seek specific performance of the terms hereof. The parties agree that the
failure to make any payment due pursuant to this Agreement within ninety
(90) calendar days of the date such payment is due (subject to the Corporation’s
rights under Section 3.01(c)) shall be deemed to be a breach of a material
obligation under this Agreement for all purposes of this Agreement, and that it
will not be considered to be a breach of a material obligation under this
Agreement to make a payment due pursuant to this Agreement within ninety
(90) calendar days of the date such payment is due.

(c) In the event of a Change of Control, then all obligations hereunder shall be
accelerated and such obligations shall be calculated pursuant to this Article IV
as if an Early Termination Notice had been delivered on the closing date of the
Change of Control and shall include, but not be limited to, (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the effective date of a Change of Control, (ii) any Tax Benefit
Payment agreed to by the relevant parties as due and payable but unpaid as of
the Early Termination Notice and (iii) any Tax Benefit Payment due for any
Taxable Year ending prior to, with or including the effective date of a Change
of Control. In the event of a Change of Control, the Early Termination Payment
shall be calculated utilizing the Valuation Assumptions and by substituting in
each case the terms “the closing date of a Change of Control” for an “Early
Termination Date.”

(d) The Corporation, Energy and each of the Members hereby acknowledge that, as
of the date of this Agreement, the aggregate value of the Tax Benefit Payments
cannot reasonably be ascertained for United States federal income tax or other
applicable Tax purposes.

 

-13-



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, in no event shall the
aggregate Tax Benefit Payments in respect of any Exchange (other than amounts
accounted for as interest under the Code) exceed the percentage, set forth in
the applicable Election of Exchange (as defined in the Exchange Agreement), of
the Amount Realized for the Units Exchanged with respect to such Exchange. If no
such percentage is provided in the applicable Election of Exchange, the previous
sentence shall not apply.

Section 4.02. Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.01(a) above, the Corporation
shall deliver to each present or former Member (and to any holder of any
noncompensatory warrant(s) to acquire Unit(s)) notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporation’s intention to exercise such
right and showing in reasonable detail the calculation of the Early Termination
Payment for that Person. The Early Termination Schedule shall become final and
binding on all applicable parties unless the Member (or holder of
noncompensatory warrant(s) to acquire Unit(s)), within 30 calendar days after
receiving the Early Termination Schedule, provides the Corporation with notice
of a material objection to such Schedule made in good faith (“Material Objection
Notice”). If the applicable parties, for any reason, are unable to successfully
resolve the issues raised in such notice within 30 calendar days after receipt
by the Corporation of the Material Objection Notice, the Corporation and the
Member shall employ the Reconciliation Procedures as described in Section 7.09
of this Agreement.

Section 4.03. Payment upon Early Termination.

(a) Within five (5) Business Days after agreement between the Member (or holder
of noncompensatory warrant(s) to acquire Unit(s), as applicable) and the
Corporation of the Early Termination Schedule, the Corporation shall pay to the
Member (or holder of noncompensatory warrant(s) to acquire Unit(s), as
applicable) an amount equal to the Early Termination Payment. Such payment shall
be made by wire transfer of immediately available funds to a bank account
designated by the Member.

(b) The “Early Termination Payment” as of the date of the delivery of an Early
Termination Schedule shall equal, with respect to any Member, the present value,
discounted at the Early Termination Rate as of such date, of all Tax Benefit
Payments that would be required to be paid by the Corporation to the Member
beginning from the Early Termination Date and assuming that the Valuation
Assumptions are applied.

 

-14-



--------------------------------------------------------------------------------

ARTICLE V. SUBORDINATION AND LATE PAYMENTS

Section 5.01. Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Members under this Agreement (an
“Exchange Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporation and
its Subsidiaries (“Senior Obligations”) and shall rank pari passu with all
current or future unsecured obligations of the Corporation that are not Senior
Obligations.

Section 5.02. Late Payments by the Corporation. The amount of all or any portion
of any Exchange Payment not made to any Member when due (subject to the
Corporation’s rights under Section 3.01(c)) under the terms of this Agreement
shall be payable together with any interest thereon, computed at the Default
Rate and commencing from the date on which such Exchange Payment was due and
payable. The Corporation shall not effect any repurchases or redemptions of its
capital stock at a time when it shall have failed to make any Exchange Payment
otherwise due and payable other than (a) repurchases of capital stock deemed to
occur (i) upon the exercise of options or warrants if such capital stock
represents all or a portion of the exercise price thereof and (ii) in connection
with the withholding of a portion of the capital stock granted or awarded to any
recipients to pay for the taxes payable by such recipients upon such grant or
award (or the vesting thereof), and (b) repurchases or redemptions of any
capital stock held by any director, officer, employee or consultant of the
Corporation or any of its Subsidiaries pursuant to any equity incentive plan or
other employee benefit plan or agreement approved by the Board.

ARTICLE VI. NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.01. Original Member Participation in the Corporation’s and Energy’s
Tax Matters. Except as otherwise provided herein, the Corporation shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporation and Energy, including without limitation the preparation, filing
or amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes. Notwithstanding the foregoing, the Corporation shall notify
the applicable Original Members of, and keep the applicable Original Members
reasonably informed with respect to, the portion of any audit of the Corporation
and Energy by a Taxing Authority the outcome of which is reasonably expected to
affect the applicable Original Members’ rights and obligations under this
Agreement, and shall provide to the applicable Original Members reasonable
opportunity to provide information and other input to the Corporation, Energy
and their respective advisors concerning the conduct of any such portion of such
audit; provided, however, that the Corporation and Energy shall not be required
to take any action that is inconsistent with any provision of the LLC Agreement
or applicable law.

Section 6.02. Consistency. Except upon the written advice of an Advisory Firm,
and except for items that are explicitly described as “deemed” or in similar
manner by the terms of this Agreement, the Corporation and the Exchanging Member
agree to report and cause to be reported for all purposes, including federal,
state, local and foreign Tax purposes and financial reporting purposes, all
Tax-related items (including without limitation the Basis Adjustment and

 

-15-



--------------------------------------------------------------------------------

each Tax Benefit Payment) in a manner consistent with that specified by the
Corporation in any Schedule required to be provided by or on behalf of the
Corporation under this Agreement. Any dispute concerning such advice shall be
subject to the terms of Section 7.09; provided, however, that only an Original
Member shall have the right to object to such advice pursuant to this
Section 6.02. In the event that an Advisory Firm is replaced with another firm
acceptable to the Corporation and the Exchanging Member, such replacement
Advisory Firm shall be required to perform its services under this Agreement
using procedures and methodologies consistent with the previous Advisory Firm,
unless otherwise required by law or the Corporation and the Exchanging Member
agree to the use of other procedures and methodologies.

Section 6.03. Cooperation. The Exchanging Member shall (a) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement
(including whether an exchange of units is taxable or tax-free), preparing any
Tax Return or contesting or defending any audit, examination or controversy with
any Taxing Authority, (b) make itself available to the Corporation and its
representatives to provide explanations of documents and materials and such
other information as the Corporation or its representatives may reasonably
request in connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate in connection with any such matter, and the Corporation
shall reimburse the Exchanging Member for any reasonable third-party costs and
expenses incurred pursuant to this Section.

ARTICLE VII. MISCELLANEOUS

Section 7.01. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent during
normal business hours on a Business Day (or otherwise on the next Business Day)
or (b) on the first Business Day following the date of dispatch if delivered by
a recognized next-day courier service. All notices hereunder shall be delivered
as set forth below, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice:

if to the Corporation, to:

PBF Energy Inc.

One Sylvan Way

Parsippany, NJ 07054

Attention: General Counsel

Fax: (973) 455-7562

with a copy (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Todd E. Lenson

Facsimile: (212) 806-7793

 

-16-



--------------------------------------------------------------------------------

if to Energy, to:

PBF Energy Company LLC

One Sylvan Way

Parsippany, NJ 07054

Attention: General Counsel

Fax: (973) 455-7562

with a copy (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Todd E. Lenson

Facsimile: (212) 806-7793

If to the Exchanging Member, to:

The address and facsimile number set forth in the records of Energy.

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.03. Entire Agreement. This Agreement, together with the LLC Agreement
and the Exchange Agreement, and the exhibits and schedules referenced herein and
therein, constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

Section 7.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in

 

-17-



--------------------------------------------------------------------------------

good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.06. Successors; Assignment; Amendments; Waivers.

(a) No Member may assign this Agreement to any person without the prior written
consent of the Corporation; provided, however, that (i) to the extent Units are
effectively transferred in accordance with the terms of the LLC Agreement, the
transferring Member shall have the option to assign to the transferee of such
Units the transferring Member’s rights under this Agreement with respect to such
transferred Units, as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, substantially in the form attached hereto as Exhibit A, and (ii) once
an Exchange has occurred, any and all payments that may become payable to a
Member pursuant to this Agreement with respect to the Exchanged Units may be
assigned to any Person or Persons, including a liquidating trust, as long as any
such Person has executed and delivered, or, in connection with such assignment,
executes and delivers, a joinder to this Agreement, substantially in the form
attached hereto as Exhibit A; provided, further, however, that no such
assignment or transfer shall relieve any party hereto of any of its obligations
hereunder. If any Member proposes to assign any payment as described in clause
(ii) of the immediately preceding sentence to any Person or Persons (other than
to one of its Affiliates or Permitted Transferees), then the assigning Member
shall give written notice to the Corporation at least thirty (30) days prior to
the proposed assignment setting forth the name of the proposed assignee, the
price and the other material terms and conditions of such assignment, and the
Corporation shall promptly deliver a copy of such notice to each of the other
Members. Each of the other Members shall thereafter have the right exercisable
by written notice to the assigning Member within ten (10) days after receipt of
notice from the Corporation to participate in such assignment of payments at the
same price and on the same terms and conditions as the assigning Member. The
assigning Member shall not assign any such payment to such prospective assignee
unless and until, simultaneously with such assignment, the prospective assignor
shall purchase the payments from all Members who decide to sell pursuant to this
paragraph.

For the avoidance of doubt, if a Person transfers Units (regardless of whether
the transferee is a “Permitted Transferee” under the terms of the LLC Agreement)
but does not assign to the transferee of such Units such Person’s rights, if
any, under this Agreement with respect to such transferred Units, such Person
shall be entitled to receive the Tax Benefit Payments, if any, due hereunder
with respect to, including any Tax Benefit Payments arising in respect of a
subsequent Exchange of, such Units.

Notwithstanding the foregoing provisions of this Section 7.06, no transferee
described in clause (i) of the first sentence of this Section 7.06(a) shall have
the right to enforce the provisions of Section 2.04, 4.02, 6.01 or 6.02 of this
Agreement, and no assignee described in clause (ii) of the first sentence of
this Section 7.06(a) shall have any rights under this Agreement except for the
right to enforce its right to receive payments under this Agreement.

 

-18-



--------------------------------------------------------------------------------

(b) No provision of this Agreement may be amended unless such amendment is
approved in writing by (i) the Corporation, (ii) each of the parties to this
Agreement affected thereby who would be entitled to receive at least 50% of the
Early Termination Payments payable to all parties hereunder if the Corporation
had exercised its right of early termination on the date of the most recent
Exchange prior to such amendment (excluding, for purposes of this sentence, all
payments made to any party pursuant to this Agreement since the date of such
most recent Exchange) and (iii) each of the Original Members affected thereby
who would be entitled to receive at least 1% of the Early Termination Payments
payable to all Original Members hereunder if the Corporation had exercised its
right of early termination on the date of the most recent Exchange prior to such
amendment (excluding, for purposes of this sentence, all payments made to any
Original Member pursuant to this Agreement since the date of such most recent
Exchange); provided, that no such amendment shall be effective if such amendment
will have a disproportionate effect on the payments certain Members will or may
receive under this Agreement unless all such Members disproportionately affected
consent in writing to such amendment. No provision of this Agreement may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.

(c) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, permitted assigns, heirs, executors, administrators
and legal representatives. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation or its Subsidiaries, by written agreement,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Corporation would be required to perform if no such
succession had taken place. Notwithstanding anything to the contrary herein, in
the event an Original Member transfers his Units to a Permitted Transferee (as
defined in the LLC Agreement), excluding any other Original Member, such
Original Member shall have the right, on behalf of such transferee, to enforce
the provisions of Sections 2.04, 4.02 or 6.01 with respect to such transferred
Units.

Section 7.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.08. Resolution of Disputes.

(a) Any dispute, controversy or claim which is not governed by Section 7.09
arising out of, relating to or in connection with this Agreement or the
transactions contemplated hereby (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration. The arbitration shall take place in Wilmington, Delaware and be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) then in effect (except as they may be
modified by mutual agreement of the Corporation, Energy and each of the affected
Members). The arbitration shall be conducted by (i) a single arbitrator if the
total amount in controversy is less than $5,000,000 (exclusive of interest and
expenses) and (ii) a panel of three arbitrators if the total amount in
controversy is $5,000,000 or more or an unspecified or non-monetary amount. The
arbitrator(s) shall be neutral, impartial and independent arbitrators appointed
by the AAA, at least one of whom must

 

-19-



--------------------------------------------------------------------------------

be a retired judge or a senior partner at one of the nationally recognized
Delaware-based law firms. The arbitration award shall be final and binding on
the parties. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets. The costs of the arbitration shall be borne by the Corporation.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each party hereto (i) expressly
consents to the application of paragraph (c) of this Section 7.08 to any such
action or proceeding and (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.

(c) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE COURT,
IN EACH CASE, SITTING IN THE CITY OF WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
7.08, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in the preceding paragraph of this Section 7.08 and
such parties agree not to plead or claim the same, and agree that service of
process upon such party in any such action, suit, demand or proceeding shall be
effective if notice is given in accordance with Section 7.01.

Section 7.09. Reconciliation. In the event that the Corporation and the
Exchanging Member are unable to resolve a disagreement with respect to the
matters governed by Sections 2.01(c), 2.04, 4.02 and 6.02 within the relevant
period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties. The Expert shall be a partner in a nationally
recognized accounting firm or a law firm (other than the Advisory Firm), and the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with either the Corporation or the Exchanging Member or
other actual or potential conflict of interest. If the parties are unable to
agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the AAA. The Expert shall resolve any matter relating to the
Exchange Basis Schedule or an amendment thereto or the Early

 

-20-



--------------------------------------------------------------------------------

Termination Schedule or an amendment thereto within 30 calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within 15 calendar days or as soon thereafter as is reasonably practicable, in
each case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on such date and such Tax Return may be
filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution. The costs and expenses relating to the engagement of such Expert or
amending any Tax Return shall be borne by the Corporation except as provided in
the next sentence. The Corporation and each Exchanging Member shall bear their
own costs and expenses of such proceeding, unless an Exchanging Member has a
prevailing position that is more than 10% of the payment at issue, in which case
the Corporation shall reimburse such Exchanging Member for any reasonable
out-of-pocket costs and expenses in such proceeding. Any dispute as to whether a
dispute is a Reconciliation Dispute within the meaning of this Section 7.09
shall be decided by the Expert. The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporation and the Exchanging Member and
may be entered and enforced in any court having jurisdiction.

Section 7.10. Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local or foreign tax law.
To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Exchanging Member.

Section 7.11. Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets.

(a) If the Corporation becomes a member of an affiliated or consolidated group
of corporations that files a consolidated income tax return pursuant to Sections
1501 et seq. of the Code or any corresponding provisions of state, local or
foreign law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

(b) If any entity that is obligated to make an Exchange Payment hereunder
transfers one or more assets to a corporation with which such entity does not
file a consolidated tax return pursuant to Section 1501 of the Code, such
entity, for purposes of calculating the amount of any Exchange Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset, plus (i) the amount of debt to which such
asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.

 

-21-



--------------------------------------------------------------------------------

Section 7.12. Confidentiality. Each Member and assignee acknowledges and agrees
that the information of the Corporation is confidential and, except in the
course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, concerning
Energy and its Affiliates and successors or the other Members, learned by the
Member heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of such
Member in violation of this Agreement) or is generally known to the business
community and (ii) the disclosure of information to the extent necessary for a
Member to prepare and file his or her Tax returns, to respond to any inquiries
regarding the same from any taxing authority or to prosecute or defend any
action, proceeding or audit by any taxing authority with respect to such
returns. Notwithstanding anything to the contrary herein, each Member and
assignee (and each employee, representative or other agent of such Member or
assignee, as applicable) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the Corporation, Energy, the
Members and their Affiliates, and any of their transactions, and all materials
of any kind (including opinions or other tax analyses) that are provided to the
Members relating to such tax treatment and tax structure.

If a Member or assignee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 7.12, the Corporation shall have the right
and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries or the other Members and the accounts and
funds managed by the Corporation and that money damages alone shall not provide
an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

Section 7.13. LLC Agreement. This Agreement shall be treated as part of the
partnership agreement of Energy as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

Section 7.14. Partnerships. The Corporation hereby agrees that, to the extent it
acquires a general partnership interest, managing member interest or similar
interest in any Person after the date hereof, it shall cause such Person to
execute and deliver a joinder to this Agreement and such Person shall be treated
as a “partnership” for all purposes of this Agreement.

Section 7.15. Independent Nature of Members’ Rights and Obligations. The
obligations of each Member hereunder are several and not joint with the
obligations of any other Member, and no Member shall be responsible in any way
for the performance of the obligations of any other Member under hereunder. The
decision of each Member to enter into to this Agreement has been made by such
Member independently of any other Member. Nothing contained herein, and no
action taken by any Member pursuant hereto, shall be deemed to constitute the
Members as a partnership, an association, a joint venture or any other kind of

 

-22-



--------------------------------------------------------------------------------

entity, or create a presumption that the Members are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Members are not
acting in concert or as a group, and the Corporation will not assert any such
claim, with respect to such obligations or the transactions contemplated hereby.

[Remainder of page intentionally left blank]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, Energy and each Member have duly executed
this Agreement as of the date first written above.

 

PBF ENERGY INC. By:       

Name:

Title:

PBF ENERGY COMPANY LLC

By its Managing Member, PBF Energy Inc.

By:      

Name:

Title:

MEMBERS:

 

Each Member set forth on Annex A hereto

By:      

Name:

Title:

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM FOR PURCHASES FROM MEMBERS]

JOINDER

This JOINDER (this “Joinder”) to the Tax Receivable Agreement, dated
as of                     , 20    , by and between PBF Energy Inc., a Delaware
corporation (the “Corporation”), PBF Energy Company LLC, a Delaware limited
liability company (“Energy”), and                      (“Permitted Transferee”).

WHEREAS, Permitted Transferee has acquired (the “Acquisition”)
[                ] Units in Energy and corresponding shares of Class B common
stock of the Corporation (collectively, “Interests” and, together with all other
Interests hereinafter acquired by Permitted Transferee from Transferor and its
Permitted Transferees (as defined in the Tax Receivable Agreement), the
“Acquired Interests,” as set forth on Schedule A attached hereto)1 from
                     (“Transferor”); and

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.06 of the
Tax Receivable Agreement.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, Permitted Transferee hereby agrees as follows:

Section 1.1. Definitions. To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the meaning set forth in
the Tax Receivable Agreement.

Section 1.2. Joinder. Permitted Transferee hereby acknowledges and agrees to
become a “Member” (as defined in the Tax Receivable Agreement) for all purposes
of the Tax Receivable Agreement, including but not limited to, being bound by
Sections 7.12, 2.04, 4.02, 6.01 and 6.02 of the Tax Receivable Agreement, with
respect to the Acquired Interests, and any other Interests Permitted Transferee
acquires hereafter.

Section 1.3. Notice. All notices, requests, consents and other communications
hereunder to Permitted Transferee shall be deemed to be sufficient if contained
in a written instrument delivered in person or sent by facsimile (provided a
copy is thereafter promptly delivered as provided in this Section 1.3) or
nationally recognized overnight courier, addressed to Permitted Transferee at
the address or facsimile number set forth on the signature page hereof or such
other address or facsimile number as may hereafter be designated in writing by
Permitted Transferee.

 

1 

[The schedule for certain non-Sponsor Unit holders will show zero Class B
shares.]



--------------------------------------------------------------------------------

Section 1.4. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

By:       

Name:

Title:

 

Address: